STATE of DELAWARE CERTIFICATE of TRUST This Certificate of Trust is filed in accordance with the provisions of the Delaware Statutory Trust Act (Title 12 of the Delaware Code, Section 3801 et seq.) and sets forth the following: First: The name of the trust is:Federated Trade Finance Income Fund Second: The name and address of the Registered Agent in the State of Delaware is: Corporation Service Company 2711 Centerville Road, Suite 400 Wilmington, Delaware19808 Third: The Statutory Trust is or will become, prior to or within 180 days following the first issuance of beneficial interests, a registered investment company under the Investment Company Act of 1940, as amended.(15 U.S.C. §§ 80-a-1 et seq.). Fourth: (Insert any other information the trustees determine to include therein.) None IN WITNESS WHEREOF, the Trustee named below does hereby execute this Certificate of Trust as of the 3rd day of August, 2010. By: /s/ J. Christopher Donahue Trustee(s) Name: J. Christopher Donahue Typed or Printed
